United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3188
                       ___________________________

                                  Parnell R. May

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Pulaski County Regional Detention Facility; Pulaski County Sheriff; Brawley, Sgt.
    Deputy, Grievance Officer, Pulaski County Regional Detention Center; L.
  Johnson, Deputy, Staff Inmate Services Law Library, Pulaski County Regional
                               Detention Facility

                            lllllllllllllllllllllDefendants

                     Doc Holladay, Sheriff, Pulaski County

                      lllllllllllllllllllllDefendant - Appellee

 Does, Staff, Deputies, Employees, Guards, Correction Officers, Inmate Servicer -
Pulaski County Regional Detention Facility; Briggs, Major Deputy, Supervisor A -
 Shift Operations, Pulaski County Regional Detention Facility; Jackson, Captain
    Deputy, Captain Supervisor A-Shift Operations, Pulaski County Regional
                               Detention Facility

                            lllllllllllllllllllllDefendants
                                    ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________
                            Submitted: March 27, 2020
                               Filed: April 1, 2020
                                  [Unpublished]
                                 ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Parnell May, a pretrial detainee in the Pulaski County Detention Facility,
appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C.
§ 1983 action. Upon careful de novo review of the record and the parties’ arguments
on appeal, we find no basis for reversal. See Whitson v. Stone Cty. Jail, 602 F.3d
920, 923 (8th Cir. 2010) (standard of review). Accordingly, we affirm. See 8th Cir.
R. 47B.
                       ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                        -2-